M. J. Kelly, J.
The facts are accurately set forth in Judge Beasley’s dissenting opinion. However, after careful consideration of those facts in light of the relevant legal principles, we are convinced that the people did not produce evidence sufficient to permit a finder of fact to determine that defendant Thomas, acting alone or in concert with Dyche, was the perpetrator of that larceny.
We conclude that there is nothing in the tran*705script which compels, or even inferentially permits, the conclusion that defendant Thomas knew that the liquor bottles were hidden with the carpet cleaning machine. Because the bottles were out of sight, the defendant did not necessarily know they were hidden inside the machine. If Dyche had put them inside the cleaner, it strains credulity to conclude that defendant would have had to see him because a person standing inside this Meijers Thrifty Acres store could "clearly see all of the store”. The liquor counter lined a 60-foot wall and, even if defendant’s head was mounted on a swivel, it is highly improbable that Dyche was never out of his sight during the several hours it took to clean the carpeting, even though neither left the premises. Although there was testimony concerning the height of the shelves on the premises, there was no testimony concerning the reach of the hoses, the manipulation of the nozzles or the frequency of need for emptying the buckets and refilling the machine which would support the conclusion that the workers were always in sight of each other. We conclude from this record that it was entirely possible for the coworker, Dyche, to have committed the larceny without Thomas’s knowledge or assistance.
In making the case for affirmance, the people contend that Thomas’s possession of the carpet cleaner, and of the recently stolen property contained within, permits the inference that he was the thief. People v Fry, 17 Mich App 229; 169 NW2d 168 (1969). We disagree. In order for possession to be grounds for an inference, it must be exclusive, recent and involve a conscious assertion of property by defendant. 1 Wharton’s Criminal Evidence (13th ed), § 139, pp 234-240. Although there was testimony that Thomas customarily operated the machine and that Dyche only assisted *706him by moving hoses and dumping water, we think this evidence insufficient to establish the "exclusive” element of possession; absent this predicate, we cannot make the inferential leap from possession of stolen property to perpetration of larceny.
We reverse and order the defendant discharged for the failure of the people to produce evidence from which a trier of fact could find defendant guilty beyond a reasonable doubt of the crime of larceny in a building.
D. C. Riley, P.J., concurred.